DETAILED ACTION

Allowable Subject Matter	
Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
a step of sintering a plurality of ceramic green sheets for each ceramic green sheet independently to create a plurality of ceramic thin plates; a step of forming a via-hole in each of the plurality of ceramic thin plates; a step of filling the via-hole formed in each of the plurality of ceramic thin plates for each ceramic thin plate independently with conductive paste and performing heat treatment to form a via-electrode; a step of printing a pattern on a cross-section of each of the plurality of ceramic thin plates for each ceramic thin plate independently with conductive paste and performing heat treatment to form an internal electrode; a step of applying a bonding agent on the cross-section of each of the plurality of ceramic thin plates for each ceramic thin plate independently while avoiding the via-hole; a step of aligning and laminating each of the plurality of ceramic thin plates so that each of the plurality of ceramic thin plates are electrically connected to each other as the internal electrode formed on the cross-section of the ceramic thin plate and the via-electrode penetrating the ceramic thin plate are electrically connected; and a step of performing low temperature heat treatment on the laminated plurality of ceramic thin plates collectively at a temperature higher than the melting point of the bonding agent, lower than the melting point of the conductive paste and lower than the sintering temperature, to adhere the ceramic thin plate of each layer constituting the laminated plurality of ceramic thin plates to each other;
Claim 10 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
A multilayered ceramic substrate formed by laminating a plurality of ceramic thin plates, wherein the plurality of ceramic thin plates are created by sintering a plurality of ceramic green sheets, each of the plurality of ceramic thin plates comprises a via-electrode and internal electrode, the via-electrode is formed by filling a via-hole formed in each of the plurality of ceramic thin plates with conductive paste and performing heat treatment, and the internal electrode is formed by printing a pattern on a cross-section of each of the plurality of ceramic thin plates with conductive paste and performing heat treatment, the multilayered ceramic substrate is created by applying a bonding agent on the cross-section of each of the plurality of ceramic thin plates while avoiding the via- hole, aligning and laminating each of the plurality of ceramic thin plates so that each of the plurality of ceramic thin plates are electrically connected to each other as the internal electrode formed on the cross-section of the ceramic thin plate and the via- electrode penetrating the ceramic thin plate are electrically connected, and performing low temperature heat treatment on the laminated plurality of ceramic thin plates collectively at a temperature higher than the melting point of the bonding agent, lower than the melting point of the conductive paste and lower than the sintering temperature, to adhere the ceramic thin plate of each layer constituting the laminated plurality of ceramic thin plates to each other;
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 6, 10 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848